Citation Nr: 0840188	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1966 to August 1969. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional  Office (RO).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with DSM-
IV.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a);  
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App.  
183 (2002). Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A December 2004 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a May 
2008 letter informed the veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process. 

The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured. The RO arranged for VA examination 
in October 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding. VA's duty to 
assist is met. Accordingly, the Board will address the merits 
of the claim.

B.	Factual Background

The veteran's service personnel records do not show that he 
engaged in combat. His STRs, including his July 1969 service 
separation physical examination report, are silent for any 
psychiatric complaints, findings, treatment, or diagnosis. 

The veteran has submitted several statements identifying 
stressor events in service, including: carrying ammunition to 
a gun mount; witnessing a village fired upon with civilians 
killed, and firing on the same village during a funeral the 
next day; having his ship come under fire; and being spat on 
in an airport because of his military uniform.

August and September 2001 Vet Center treatment records show 
the veteran alleged his military experiences included his 
ship firing on civilian villages on shore; having awareness 
of an Australian ship being blown up by U.S. Air Force bombs, 
and consequently being afraid of friendly fire; and 
participating in search and rescue missions for crewmen of 
American airplanes.  He reported strife with a fiancée, and 
feeling fear, anger, depression, and rage; he had a problem 
with alcohol abuse, and had trouble sleeping.  The assessment 
was chronic PTSD.

On October 2006 VA examination it was noted that the 
veteran's claims file was not available for review.  The 
examiner reviewed progress notes from the San Francisco VA 
Medical Center, but there were no psychiatric or 
psychological notes. The veteran's chief complaint was that 
he was having trouble sleeping and that he "drink[s] too 
much to help sleep." He related that drinking alcohol 
blocked out all of his bad dreams.  The veteran noted that 
his memories of the war are triggered by news of the current 
war or by war movies. He reported that his ship received 
mortar fire, and participated in "unnecessary" firing on 
Vietnamese civilians. Postservice he was involved in a car 
accident in which two of his friends were killed.  He also 
reported having a difficult family life prior to service. The 
examiner noted that the veteran's reports of 
dreams/nightmares were general in nature, and unrelated to 
combat experiences; that his memories were general in nature, 
and did not meet the criteria for intrusive thoughts; and 
that while the veteran reported chronic irritability and 
difficulty in a crowd, no additional symptoms of 
hypervigilance or physiological hyperarousal were noted.  
Mental status examination revealed the veteran was 
appropriately dressed and cooperative with the evaluation.  
His mood was flat and depressed. The Axis I diagnoses were 
dysthymia and alcohol dependence. The VA examiner opined that 
"it is more likely than not that he does not meet criteria 
for a diagnosis of PTSD." The examiner further opined that 
both a traumatic childhood and post-service car accident 
appear to have a "far more profound" effect on his 
depression and alcohol dependence.

Because the examination in October 2006 was conducted without 
the benefit of a review of the veteran's claims file, his 
claims file was forwarded to the October 2006 examiner for 
review and further opinion.  In a May 2007 addendum, the 
October 2006 examiner reviewed the C-file and opined, "No 
changes in his report were deemed warranted due to 
information contained on his C-file."

C.	Legal Criteria and Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis conforming to DSM-IV; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link, or causal nexus, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990). 

A threshold regulatory requirement for establishing service 
connection for PTSD is a diagnosis of such disability in 
accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis 
conforming to DSM IV.  Under DSM-IV, Section 309.81 
(Posttraumatic Stress Disorder) provides the following 
requirements to establish the diagnosis:  A.  The person has 
been exposed to a traumatic event involving both the 
experiencing or witnessing of an event or events involving 
death, or injury or threat to self or others and response 
involving intense fear, helplessness or horror; B.  The 
traumatic event is persistently re-experienced by one or more 
of the following (1) intrusive thoughts, (2) recurring 
distressing dreams (of the event), (3) acting or feeling as 
if the event was recurring (4) intense psychological distress 
at cues that symbolize or resemble an aspect of the event (5) 
physiological reactivity on exposure to cues that symbolize 
the event C.  Persistent avoidance of stimuli associated with 
the event D. persistent symptoms of increased arousal  E.  
Duration of disturbance more than 1 month, and F.  The 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important 
functioning.  

Because the Vet Center records that showed a diagnosis of 
PTSD did not include a description of the constellation of 
symptoms supporting the diagnosis, the RO, as required by 
38 C.F.R. § 4.125(a), arranged for a VA examination to 
determine whether the veteran has a diagnosis of PTSD 
comporting with DSM-IV.  Upon examination of the veteran and 
subsequent review of the claims file, a VA psychologist 
opined that the veteran more likely than not did not meet the 
criteria for a diagnosis of PTSD.  Rationale for the opinion 
included that he veteran's reported dreams/nightmares were 
general in nature (and did not relate directly to stressor 
events in service); that his memories were general in nature, 
and did not meet the criteria for intrusive thoughts; and 
that symptoms of hypervigilance or physiological symptoms of 
hyperarousal were not shown.  It is also noteworthy that the 
VA examiner found Axis I diagnoses of dysthymia and alcohol 
dependence, and opined that a traumatic childhood and 
witnessing two friends perish in a postservice car accident 
each had more impact on the veteran's depression and alcohol 
dependence than events in service.  The Board finds the VA 
examiner's opinion to be highly probative evidence.  In light 
of the fact that the only records showing a diagnosis of PTSD 
do not note the constellation of symptoms associated with 
such diagnosis in DSM-IV, the Board finds the October 
2006/May 2007 opinion of the VA examiner persuasive of a 
conclusion that the veteran does not have PTSD.  Because it 
is not shown that the veteran has PTSD, there is no valid 
claim of service connection for such disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the 
analysis does not need to proceed any further.  

As the veteran has not met a threshold legal requirement for 
establishing service connection for PTSD, the preponderance 
of the evidence is against his claim for such benefit; 
accordingly, the claim must be denied. 
ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


